Citation Nr: 1550691	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-33 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right knee disability.  

2.  Whether new and material evidence has been received to reopen a claim for compensation for a right knee disability pursuant to 38 U.S.C.A. § 1151.  

3.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability.  

4.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral shoulder disability.  

5.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral hip disability.

6.  Entitlement to service connection for a bilateral ankle disability.  

7.  Entitlement to service connection for irritable bowel syndrome.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for a bilateral wrist disability.  

10.  Entitlement to service connection for a left elbow disability.  

11.  Entitlement to service connection for a disability or disabilities characterized by fatigue, muscle pain, sleep disturbances, and gastrointestinal and cardiovascular symptoms.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1995 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Veteran also initiated an appeal of the denial of service connection for posttraumatic stress disorder (PTSD), also denied by the September 2010 rating decision.  In a subsequent December 2012 rating decision, the Veteran was granted service connection for PTSD.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In August 2012, the Veteran testified at the RO before a Decision Review Officer.  A transcript of this hearing has been associated with the claims file.  

The issues of whether new and material evidence has been received to reopen service connection for a right knee disability and for compensation under 38 U.S.C.A. § 1151 for a right knee disability are decided herein.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied service connection for a right knee disability, finding that a chronic right knee disability did not have its onset in service or within a year thereafter and is not secondary to the service-connected left knee disability.  The Veteran did not perfect a timely appeal of this decision.  

2.  In a July 2002 rating decision, the RO denied compensation for a right knee disability pursuant to 38 U.S.C.A. § 1151, finding that a chronic right knee disability was not proximately caused by VA care.  The Veteran did not perfect a timely appeal of this decision.  

3.  Evidence received since the July 2002 rating decision is either cumulative and redundant or does not pertain to one of the bases of prior denial of service connection (no chronic disability in service, not to 10 percent within one year, not aggravated by left knee disability), so does not raise a reasonable probability of substantiating a claim for service connection for a right knee disability.
 
4.  Evidence received since the July 2002 rating decision is either cumulative and redundant or does not pertain to the basis of prior denial (proximately caused by VA medical treatment), so does not raise a reasonable probability of substantiating a claim for compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection and compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence to reopen service connection for a right knee disability has not been received.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  

3.  New and material evidence to reopen the claim for compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability has not been received.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to the Veteran in the form of an August 2010 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an ratings and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to an application to reopen service connection, VA must notify the claimant of the evidence that is necessary to both reopen the previously denied claim and to establish entitlement to service connection.  To satisfy this requirement, VA is required to look at the bases for the prior denial of service connection and to provide notice that describes what evidence is needed to substantiate those elements required to establish service connection that were found to be insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such notice was provided the Veteran within the August 2010 letter.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment (medical) records, and any identified private medical records have all been obtained.  The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  Thus, a VA examination and/or opinion is not required at the present time.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks to reopen a service connection claim for a right knee disability, and a claim for compensation for a right knee disability pursuant to 38 U.S.C.A. § 1151.  These claims were previously denied in a July 2002 rating decision.  The Veteran filed a timely notice of disagreement in June 2003, and was sent a June 2005 statement of the case.  As a timely VA Form 9 or substantive appeal was not received by VA, the July 2002 rating decision became final.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert, 21 Vet. App. at 460-61.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, "Justus does not require the Secretary of VA to consider the patently incredible to be credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  The new and material evidence must be submitted since the last final denial of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Historically, in a July 2002 rating decision, the RO denied service connection and compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability.  The RO found a lack of evidence of onset of a chronic right knee disorder in service.  The RO also found no evidence of a right knee disability resulting from or proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or as due to an event not recently foreseeable in the provision of such care.  38 U.S.C.A. § 1151.  

In support of the application to reopen these service connection and § 1151 claims, the Veteran has submitted VA and private medical treatment records, as well as his own copies of service treatment records.  He also presented his own contentions at an August 2012 personal hearing before a Decision Review Officer.  Considering first the additional VA and private treatment records, the Board finds these records are new, in that they were not of record at the time of the final prior denial.  These records are cumulative and redundant, however, as they merely establish a current right knee disability, a fact acknowledged by the agency of original jurisdiction (AOJ) at the time of the July 2002 denial.  In the July 2002 rating decision, the AOJ noted the Veteran had submitted a private treatment record indicating a possible torn meniscus versus chondromalacia of the right knee.  VA medical records were also noted to contain a diagnosis of tenderness of the IT band of the right knee.  Likewise, the Veteran's own contentions, as presented at the August 2012 personal hearing, of an in-service right knee injury are not new, as these same contentions were of record at the time of the July 2002 denial of compensation under 38 U.S.C.A. § 1151.  

Additional VA and private treatment records received since July 2002 are also not material because these records do not relate to an unestablished fact necessary to substantiate the claims for service connection and for compensation under § 1151 for a right knee disability.  These records do not indicate or suggest onset of a chronic right knee disorder in service, or establish a nexus between a current right knee disability and an in-service disease or injury.  The additional evidence also does not suggest a current right knee disability results from or is proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or as due to an event not recently foreseeable in the provision of such care.  

Finally, special consideration must be given to the additional service treatment records submitted by the Veteran to VA.  First, service treatment records were of record at the time of the July 2002 denial, and were explicitly cited and discussed therein.  Thus, these submitted records are not new.  Next, upon comparison of the records submitted to VA by the Veteran with the records received directly from the service department, these records have clearly been altered by the Veteran to suggest an in-service injury to the right knee during service.  Thus, as this evidence was clearly altered from the original in order to support the Veteran's application to reopen the denied claims, it is inherently incredible and need not be accepted on its face by the Board.  See Duran, 7 Vet. App. at 220.  


In conclusion, the Board finds new and material evidence to reopen the claims for service connection for a right knee disability and for compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability has not been received.  As such, the application to reopen these claims must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a right knee disability is denied.

New and material evidence not having been received, the appeal to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability is denied.


REMAND

A January 2014 rating decision denied the remainder of the claims on appeal.  The denied issues included whether new and material evidence had been received to reopen service connection for low back, bilateral shoulder, and bilateral hip disabilities, and entitlement to service connection for bilateral ankle disabilities, irritable bowel syndrome, tinnitus, bilateral wrist disabilities, a left elbow disability, and a disability or disabilities characterized by fatigue, muscle pain, sleep disturbances, and gastrointestinal and cardiovascular symptoms.  

In February 2014, the Veteran filed a notice of disagreement, clearly labeled as such, with the RO regarding these determinations.  The RO has yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case that addresses the issues of:

 a) whether new and material evidence had been received to reopen service connection for a low back disability; 

b) whether new and material evidence has been received to reopen service connection for bilateral shoulder disabilities; 

c) whether new and material evidence has been received to reopen service connection for bilateral hip disabilities; 

d) entitlement to service connection for bilateral ankle disabilities; 

e) entitlement to service connection for irritable bowel syndrome; 

f) entitlement to service connection for tinnitus; 

g) entitlement to service connection for bilateral wrist disabilities; 

h) entitlement to service connection for a left elbow disability, and; 

i) entitlement to service connection for a disability or disabilities characterized by fatigue, muscle pain, sleep disturbances, and gastrointestinal and cardiovascular symptoms.  

The Veteran and his representative should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  Only in those circumstances should these issues be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


